        Case 1:20-cv-01469-DLF Document 20-3 Filed 07/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



BLACK LIVES MATTER D.C., et al.,

               Plaintiffs,

       v.
                                                     Case No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

               Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SECOND

AMENDED COMPLAINT, it is hereby ORDERED that the motion is GRANTED, and the Clerk

of Court is directed to docket the proposed amended complaint, attached to Plaintiffs’ motion at

ECF _____, as Plaintiffs’ Second Amended Complaint.



Date: __________                            ___________________________________

                                            Dabney L. Friedrich
                                            United States District Judge
